EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of this 13th Day of
October, 2009 (“Effective Date”) between Lannett Company, Inc. (“Company”) and
Keith R. Ruck (“Executive”).

 

RECITALS

 

Company wishes to employ Executive as its Vice President of Finance and Chief
Financial Officer, and Executive wishes to accept such employment under the
terms and conditions set forth in this Agreement.

 

IT IS AGREED as follows:

 

1.                                      Employment. Company hereby employs
Executive as its Vice President of Finance and Chief Financial Officer; and
Executive accepts such employment.

 

2.                                      Term. The term of employment under this
Agreement shall commence on the Effective Date and shall continue, unless
otherwise terminated earlier under Section 8, until the day before the one-year
anniversary of the Effective Date, i.e., October 13, 2010 (the “Term”), provided
that on the day before the one-year anniversary of the Effective Date and the
day before the anniversary of any one-year renewal of such Agreement the Term
shall be automatically extended for successive additional one (1) year periods
unless at least ninety (90) days prior to such anniversary date, either Company
or Executive furnishes the other with written notice that the term is not to be
so extended.

 

3.                                      Duties. Executive shall devote his
full-time efforts to the proper and faithful performance of all duties
customarily discharged by a Vice President of Finance and Chief Financial
Officer for a company doing the type of business engaged in by Company and any
additional duties assigned to him from time to time by the President and Chief
Executive Officer of Company and/or the Board of Directors of Company. Executive
shall report directly to the President and CEO of Company. Executive agrees to
use his best efforts and comply with all fiduciary and professional standards in
the performance of his duties hereunder. Executive shall provide services to any
subsidiary or affiliate of Company without additional compensation and benefits
beyond those set forth in this Agreement, and any compensation and benefits
provided to Executive for such services shall be a credit with regard to amounts
due from Company under this Agreement. Executive represents and warrants to
Company that, at all times prior to the Effective Date when he has served as its
Vice President of Finance and Chief Financial Officer of Company and at all
times during the Term, he has either fulfilled or will fulfill his duty of
loyalty to Company; and he has either acted or will act in the best interests of
Company’s shareholders.

 

--------------------------------------------------------------------------------


 

4.                                           Base Salary. Executive shall be
paid a base salary of One Hundred Ninety Thousand Dollars and no cents
($190,000.00) per annum for the Term, payable, less applicable withholdings, in
proportional monthly payments or more frequently in accordance with Company’s
regular practice. Salary for a portion of any period will be prorated. The
Compensation Committee of the Board of Directors and the President and CEO will
conduct an annual performance review of Executive and, as part of such review,
will consider adjustments to the base salary set forth herein based on the
performance of both Executive and Company.

 

5.                                           Stock Options. Company will grant
Executive an option to purchase up to 40,000 shares of Lannett common stock at
the fair market value of such stock as of the Effective Date. The terms of the
options grant will include a tiered vesting schedule of three (3)  years.  One
third of the options will vest one year after the Effective Date, an additional
one third will vest two years after the Effective Date, and the final one third
will vest three years after the Effective Date.

 

6.                                        Annual Bonus. Executive shall be
eligible to participate in the Management Incentive Bonus Plan (the “MIB”)
administered by the Compensation Committee, or any successor annual bonus plan
or arrangement generally made available to the executive officers of Company.
The MIB shall provide Executive with a target bonus opportunity for each fiscal
year of Company (i.e. July 1 to June 30), regardless of whether or not a bonus
is declared for any fiscal year.

 

7.                                        Benefits.

 

During the Term Executive shall have the following benefits:

 

(a)                                  Executive may participate in all Company
sponsored stock option plans, retirement plans, 401(k) plans, life insurance
plans, medical insurance plans, disability insurance plans, executive stock
ownership plans and such other benefit plans generally available from time to
time to other executive employees of Company for which he qualifies under the
terms of the plans. Executive’s participation in and benefits under any benefit
plan shall be on the terms and subject to the conditions specified in such plan.

 

(b)                                 An annualized automobile allowance of
$10,800 will be provided and will be paid on a bi-weekly basis as part of the
regular payroll, subject to applicable tax withholdings and other payroll
deductions

 

(c)                                  Vacation days or personal time off (PTO)
granted to Executive in accordance with Company’s published vacation or PTO
policy generally afforded to salaried management employees.

 

2

--------------------------------------------------------------------------------


 

8.                                      Reimbursement of Expenses. Company will
reimburse Executive for the reasonable and necessary expenses incurred by him in
the performance of his duties under this Agreement in accordance with Company’s
policies in effect from time to time.

 

9.                                        Termination of Employment.

 

(a)                                  Executive’s employment under this Agreement
may be terminated at any time by the President and Chief Executive Officer,
and/or the Board of Directors of Company, with or without Cause (as defined
below). Executive’s employment is “at-will.”

 

(b)                                 Executive’s employment under this Agreement
shall terminate upon his resignation or death.

 

(c )                           Executive’s employment under this Agreement shall
terminate upon thirty (30) days written notice by Company to Executive of a
termination due to Disability, provided such notice is delivered during the
period of Disability. The term “Disability” shall mean, for purposes of this
Agreement, the inability of Executive, due to injury, illness, disease or bodily
or mental infirmity to engage in the performance of his material duties of
employment with Company as contemplated by Section 3 herein for (i) any period
of ninety (90) consecutive days or (ii) a period of one hundred fifty days (150)
in any consecutive twelve (12) months, provided that if the Executive returns to
work in the consecutive 12 month period for a period of less than ten
(10) consecutive business days in duration, such return to work shall not be
deemed to interfere with a determination of consecutive absent days if the
reason for absence before and after the interim return are the same. Benefits to
which Executive is entitled under any disability policy or plan provided by
Company shall reduce the base salary paid to Executive during any period of
Disability on a dollar-for-dollar basis.

 

(d)                               Company shall have the right to terminate
Executive’s employment for Cause. For purposes of this Agreement, “Cause” shall
consist of any of the following:

 

(i)                                     Executive’s willful commission of an act
constituting fraud, embezzlement, breach of any fiduciary duty owed to Company
or its stockholders or other material dishonesty with respect to Company;

 

(ii)                                  Gross negligence or willful misconduct in
the performance of Executive’s duties;

 

(iii)                               Willful or reckless conduct of Executive
which has an adverse impact (economic or otherwise) on Company;

 

(iv)                                   Executive’s willful violation of any law,
rule or regulation relating to the operation of Company or any of its
subsidiaries or affiliates;

 

(v)                                 The order of any court or supervising
governmental agency with

 

3

--------------------------------------------------------------------------------


 

jurisdiction over the affairs of Company or any subsidiary or affiliate;

 

(vi)                                 Executive’s willful violation of any
provision of this Agreement, including without limitation violation of Sections
10, 11,12 or 13;

 

(vii)                              Executive’s conviction or plea of nolo
contendere (or its equivalent) with respect to a felony or any other crime
involving dishonesty or moral turpitude;

 

(viii)                           Abuse of illegal drugs or other controlled
substances or habitual intoxication;

 

(ix)                                   Willful violation by Executive of
Company’s published business conduct guidelines, code of ethics, conflict of
interest or other similar policies;

 

(x)                                      Executive communicating with outside
professionals, including but not limited to accounting and law firms, not
retained by Company concerning the business of Company and/or Confidential
Information, as defined below, without the prior approval of Company’s Chief
Executive Officer.

 

(xi)                                  Executive  becoming under investigation by
or subject to any disciplinary charges by any regulatory agency having
jurisdiction over Company (including but not limited to the Drug Enforcement
Administration (DEA), Food and Drug Administration (FDA) or the Securities and
Exchange Commission (SEC)) or if any complaint is filed against Executive by any
such regulatory agency; or

 

(e)                             If Executive’s employment terminates for Cause
or for any reason other than as set forth in Section 9(f), Company shall be
obligated only to continue to pay Executive’s salary and, to the extent earned,
accrued and unpaid, annual cash bonus and long term incentive compensation and
furnish the then existing benefits under Section 7 up to the date of termination
(except as otherwise set forth in this Agreement).

 

(f)                               If Executive’s employment is terminated by
Company without Cause following the completion of two (2) full years of
continuous service from the Executive’s original date of employment with
Company, in addition to the amounts payable under Section 9(e), Executive shall
be entitled to receive the following: (i) base salary for a period of eighteen
(18) months after the termination date, (ii) insurance coverage provided to him
equal to such coverage provided to him on the date of termination at no cost or,
if ineligible for continued coverage under Company policies, reimbursement of
the cost of comparable coverage for a period of eighteen (18) months, (iii) a
pro rated annual cash bonus for the then current fiscal year calculated as if
all base targets and base goals are achieved subject to any applicable cap on
cash payments (but no other incentive compensation beyond the date of
termination), if it is more likely than not, within  Company’s discretion, that
the bonus will be earned by Executive, to be paid at the times and frequency
regularly paid, and (iv) Company shall cause all outstanding Company stock
options awarded Executive prior to termination of his employment to be one
hundred percent (100%) vested at termination. If Executive’s employment is
terminated by Company without Cause prior to the completion of two (2) full
years of continuous service from Executive’s original date of employment with
Company, in addition to the amounts payable under

 

4

--------------------------------------------------------------------------------


 

Section 9(e), Executive shall be entitled to receive the following: (v) base
salary for a period of twelve months after the termination date.  As a condition
to the applicable salary and/or insurance continuation under this Section 9(f),
Executive must first execute and deliver to Company, in a form prepared by
Company, a release of all claims against Company and other appropriate parties,
excluding Company’s performance under this Section 9(f) and Executive’s vested
rights under Company sponsored retirement plans, 401(k) plans and stock
ownership plans. The obligation of Company to pay Executive’s salary as required
by Subsections (i) and (v) of this Section 9(f) shall not be subject to offset
for earnings from Executive’s subsequent employment, provided however, that, if
and to the extent required under Section 409A of the Internal Revenue Code
(“Section 409A”), payments required under Section 9(f)(i) shall be made
in twenty-six (26) equal biweekly installments commencing as of the first
biweekly pay period immediately following the end of the six-month period
commencing on the Termination Date. Neither Company nor Executive shall have the
right hereunder to alter the payment schedule applicable to the Severance
Package.

 

(g)                            Executive shall be deemed to have been terminated
by Company without Cause, for purposes of Section 9(f) of this Agreement, if he
is terminated by Company within 36 months of a Change in Control of Company, and
such termination is not pursuant to Sections 9(b), 9(c) or 9(d) of this
Agreement.  For purposes of this Section 9(g), a non-renewal of this Agreement
by Company pursuant to Section 2 within the 36-month period after a Change in
Control shall be deemed to be a termination by Company without Cause, unless
Executive and Company execute a new employment agreement effective as of the
date on which the Agreement would otherwise have renewed.  As used in this
Agreement, a “Change in Control” of Company shall be deemed to have occurred if:

 

(i)                                any person (a “Person”), as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), (other than (1) Company; (2) any ESOP or other employee
benefit plan of Company and any trustee or other fiduciary in such capacity
holding securities under such plan; or (3) any corporation owned, directly or
indirectly, by the stockholders of Company in substantially the same proportions
as their ownership of stock in Company); is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Company representing 40% or more of the combined voting power of
Company’s then outstanding securities or such lesser percentage of voting power,
but not less than 20%, as the Board of Directors of Company shall determine;
provided, however, that a Change in Control shall not be deemed to have occurred
under the provisions of this subsection (i) by reason of the beneficial
ownership of voting securities by or among members of the Farber family. As used
in this Agreement, “members of the Farber Family” shall mean William Farber, his
spouse and children and their respective spouses and children, all entities
controlled by any of them and all trusts created by or for the benefit of any of
them.

 

(ii)                             Company’s stockholders or Company’s Board of
Directors shall approve (a) any consolidation or merger of Company in which
Company is not the continuing or surviving corporation or pursuant to which
Company’s voting common stock (the

 

5

--------------------------------------------------------------------------------


 

“Common Stock”) would be converted into cash, securities, and/or other property,
other than a merger of Company in which holders of Common Stock immediately
prior to the merger have the same proportionate ownership of Common Stock of the
surviving corporation immediately after the merger as they had in the Common
Stock immediately before; (b) any sale, lease, exchange, or other transfer (in
one transaction or a series of related transactions) of all or substantially all
the assets or earning power of Company; or (c) the liquidation or dissolution of
Company.

 

(h)                            The termination of Executive’s employment with
Company, for any reason and irrespective as to whether initiated by Executive or
Company, shall be considered a contemporaneous resignation by Executive from the
position of Company’s Vice President of Finance and Chief Financial Officer, and
shall be deemed a termination from employment with all entities related to
Company.

 

(i)                                Executive may terminate his employment
hereunder at any time for any reason by giving Company prior written notice not
less than thirty (30) days prior to such termination. Termination by Executive
pursuant to this Clause shall be deemed a termination entitling Executive to
compensation Pursuant to Section 9(e) above.

 

10.                                    Confidential Information. During
Executive’s employment with Company and at all times after the termination of
such employment, regardless of the reason for such termination, Executive shall
hold all Confidential Information relating to Company in strict confidence and
in trust for Company and shall not disclose or otherwise communicate, provide or
reveal in any manner whatsoever any of the Confidential Information to anyone
other than Company without the prior written consent of Company. “Confidential
Information” includes, without limitation, financial information, related trade
secrets (including, without limitation, Company’s business plan, methods and/or
practices) and other proprietary business information of Company which may
include, without limitation, market studies, customer and client lists, referral
lists and other items relative to the business of Company. “Confidential
Information” shall not include information which is or becomes in the public
domain through no action by Executive or information which is generally
disclosed by Company to third parties without restrictions on such third
parties.

 

11.                                    Solicitation of Customers. During his
employment with Company and for a period of eighteen (18) months after the
termination of Executive’s employment, regardless of the reason for the
termination (the “Non-Competition Period”), Executive shall not, whether
directly or indirectly, for his own benefit or for the benefit of any other
person or entity, or as a partner, stockholder, member, manager, officer,
director, proprietor, employee, consultant, representative, agent of any entity
other than Company, solicit, directly or indirectly, any customer of Company, or
induce any customer of Company to terminate any association with Company, in
connection with those certain products being offered for sale by Company or in
its research and development pipeline on the date of termination of Executive’s
employment (the “Restricted Products”) or otherwise attempt to provide services
to any customer of Company in connection with the Restricted Products. Executive
shall prevent such solicitation to the extent he has authority to prevent same
and otherwise shall not interfere with the relationship between Company and its
customers. This provision shall not be interpreted to prohibit, prevent or
otherwise impair the Executive’s ability and right to seek and obtain employment
from a competitor of Company, even if said competitor is currently selling
products to Company’s customers that are the same as Company products. While the
Executive

 

6

--------------------------------------------------------------------------------


 

shall be unrestricted in seeking to sell products to Company’s customers that
are different than Company’s products, it is the intent of this paragraph to
preclude the Executive from having said competitor replace Company as a supplier
of a product or otherwise take existing sales from Company for the period in
question.

 

12.                               Solicitation of Executives and Others. During
his employment with Company and during the Non-Competition Period, Executive
shall not, whether directly or indirectly, for his own benefit or for the
benefit of any other person or entity, or as a partner, stockholder, member,
manager, officer, director, proprietor, employee, consultant, representative,
agent of any entity other than Company, solicit, for purposes of employment or
association, any Executive or agent of Company (“Solicited Person”), or induce
any Solicited Person to terminate such employment or association for purposes of
becoming employed or associated elsewhere, or hire or otherwise engage any
Solicited Person as an Executive or agent of an entity with whom Executive may
be affiliated or permit such, or otherwise interfere with the relationship
between Company and its employees and agents. For purposes of this Agreement, an
employee or agent of Company shall mean an individual employed or retained by
Company during the Term and/or who terminates such association with Company
within a period of six (6) months after the termination of Executive’s
employment with Company.

 

13.                                    Non-Competition. Without the written
consent of the President and Chief Executive Officer, during his employment with
Company and during the Non-Competition Period, Executive shall not directly or
indirectly, as an officer, director, shareholder, member, partner, joint
venturer, Executive, independent contractor, consultant, or in any other
capacity:

 

(a)                                       Engage, own or have any interest in;

(b)                                      Manage, operate, join, participate in,
accept employment with, render advice to, or become interested in or be
connected with;

(c)                                       Furnish consultation or advice to; or

(d)                                      Permit his name to be used in
connection with;

 

Any person or entity engaged in a business in the United States or Canada which
is engaged in the manufacture, distribution or sale of the Restricted Products
or which otherwise competes with the business of Company as it exists from time
to time and, in the case of termination of this Agreement, as it exists on the
termination date. Notwithstanding the foregoing, holding one percent (1%) or
less of an interest in the equity, stock options or debt of any publicly traded
company shall not be considered a violation of this Section 13.

 

14.                                    Disclosure and Ownership of Work product
and Information.

 

(a)                                       Executive agrees to disclose promptly
to Company all ideas, inventions (whether patentable or not), improvements,
copyrightable works of original authorship (including but not limited to
computer programs, compilations of information, generation of data, graphic
works, audio-visual materials, technical reports and the like), trademarks,
know-how, trade secrets, processes and other intellectual property, developed or
discovered by Executive in the course of his employment relating to the business
of Company, or to the prospective business of Company, or which utilizes
Company’s information or staff services (collectively, “Work

 

7

--------------------------------------------------------------------------------


 

product”).

 

(b)                                      Work product created by Executive
within the scope of Executive’s employment, on Company time, or using Company
resources (including but not limited to facilities, staff, information, time and
funding), belongs to Company and is not owned by Executive individually.
Executive agrees that all works of original authorship created during his
employment are “works made for hire” as that term is used in connection with the
U.S. Copyright Act. To the extent that, by operation of law, you retain any
intellectual property rights in any Work product, Executive hereby assigns to
Company all right, title and interest in all such Work product, including
copyrights, patents, trade secrets, trademarks and know-how.

 

(c)                                       Executive agrees to cooperate with
Company, at Company’s expense, in the protection of Company’s information and
the securing of Company’s proprietary rights, including signing any documents
necessary to secure such rights, whether during or after your employment with
Company, and regardless of the fact of any employment with a new company.

 

15.                                    Enforcement of Agreement; Injunctive
Relief; Attorneys’ Fees and Expenses. Executive acknowledges that violation of
this Agreement will cause immediate and irreparable damage to Company, entitling
it to injunctive relief. Executive specifically consents to the issuance of
temporary, preliminary, and permanent injunctive relief to enforce the terms of
this Agreement. In addition to injunctive relief, Company is entitled to all
money damages available under the law. If Executive violates this Agreement, in
addition to all other remedies available to Company at law, in equity, and under
contract, Executive agrees that Executive is obligated to pay all Company’s
costs of enforcement of this Agreement, including attorneys’ fees and expenses.

 

16.                               Severability and Savings. Each provision in
this Agreement is separate. If necessary to effectuate the purpose of a
particular provision, the Agreement shall survive the termination of Executive’s
employment with Company. If any provision of this Agreement, in whole or in
part, is held to be invalid or unenforceable, the parties agree that any such
provision shall be deemed modified to make such provision enforceable to the
maximum extent permitted by applicable law. As to any provision held to be
invalid or unenforceable, the remaining provisions of this Agreement shall
remain in effect.

 

17.                          Binding Effect. This Agreement shall be binding
upon and shall inure to the benefit of Company and its successors and assigns.
This Agreement shall be binding upon and inure to the benefit of Executive, his
heirs and personal representatives. This Agreement is not assignable by
Executive.

 

18.                                    Statute of Limitations. Executive agrees
not to initiate any action or suit relating directly or indirectly to employment
with Company or the termination of such employment more than one (1) year after
the effective date of termination of employment. Executive expressly waives any
other longer statute of limitations. However, Executive agrees that any shorter
statute(s) of limitations remain in effect.

 

19.                                    Indemnification. To the fullest extent
permitted by applicable law, Company shall indemnify, defend, and hold harmless
the Executive from and against any and all claims, demands,

 

8

--------------------------------------------------------------------------------


 

actions, causes of action, liabilities, losses judgments, fines, costs and
expenses (including reasonable attorneys’ fees and settlement expenses) arising
from or relating to his service or status as an officer, director, employee,
agent or representative of Company or any affiliate of Company or in any other
capacity in which the Executive serves or has served at the request of, or for
the benefit of, Company or its affiliates. Company’s obligations under this
section shall be in addition to, and not in derogation of, any rights the
Executive may have against Company to indemnification or advancement of
expenses, whether by statute, contract or otherwise, and Company’s obligation
pursuant to this Section 19 shall survive termination of the Executive’s
employment.

 

20.                                    Section 409A Compliance. No payment shall
be made under this Agreement in a form or at a time that would subject the
recipient to interest or penalties under Section 409A. It is the intention of
the Parties to make all payments hereunder in compliance with Section 409A and
the provisions of this Agreement should be interpreted and applied to give
effect to this intention. Neither Executive nor Company, nor any provision of
this Agreement, shall be permitted to cause the acceleration of payments
hereunder, except as permitted under Section 409A, nor shall either of the
Parties be permitted to defer the payment of any payments hereunder.

 

21.                                    Miscellaneous.

 

(a)                             No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Company and Executive. The waiver or nonenforcement by
Company of a breach by Executive of any provision of this Agreement shall not be
construed as a waiver of any subsequent breach by Executive. This Agreement is
the parties’ entire agreement relating to the subject matter hereof and any and
all prior agreements, representations or promises, oral or otherwise, express or
implied, are superseded by and/or merged into this Agreement.

 

(b)                            Notices and all other communications provided for
in this Agreement shall be in writing and shall be delivered personally or sent
by registered or certified mail, return receipt requested, postage prepaid, or
sent by facsimile or prepaid overnight courier to the parties at the addresses
set forth below (or such other addresses as shall be specified by the parties by
like notice): To Company: Lannett Company, Inc., 9000 State Road, Philadelphia,
PA 19136 Attn.: President/Chief Executive Officer; To Executive: Keith R. Ruck,
113 Erlington Drive Cinnaminson, New Jersey 08077. All notices shall be deemed
effective upon receipt. The failure to accept mail forwarded through the U.S.
Postal Service, certified, return receipt requested, shall be deemed received as
of the earlier of the first date such delivery is refused or, alternatively, if
notices are provided of attempts to deliver, the date on which said first notice
was provided to Company.

 

(c)                            This Agreement shall be governed by the laws of
the Commonwealth of Pennsylvania without regard to choice of law rules.  Any
action to enforce this Agreement shall be filed in the state or federal courts
located in Pennsylvania.

 

(d)                           Although this Agreement was drafted by Company,
the parties agree that it accurately reflects the intent and understanding of
each party and should not be construed against

 

9

--------------------------------------------------------------------------------


 

Company for the sole reason that it was the drafter if there is any dispute over
the meaning or intent of any provisions.

 

(e)                            Executive agrees that this Agreement is
confidential and Executive will not disclose the terms and conditions of this
Agreement to any Company employee or other third party, other than Executive’s
attorney, accountant, professional advisors and members of his immediate family,
except as may be permitted by applicable law.

 

(f)                              This Agreement may be executed in counterparts,
which together shall constitute one Agreement.

 

(g)                           Executive agrees that this Agreement is the sole
Employment Agreement between Company and Executive and supersedes any and all
prior Employment Agreements, Letters of Understandings, Verbal understandings or
commitments.

 

(h)                           By their signatures below, the parties acknowledge
that they have had sufficient opportunity to read and consider, and that they
have carefully read and considered, each provision of this Agreement and that
they are voluntarily signing this Agreement intending to be legally bound
hereby. The parties have executed this Agreement as of the Effective Date.

 

 

WITNESS

 

 

/s/ Daniel Sell

 

/s/ Keith R. Ruck

Daniel Sell

 

Keith R. Ruck

 

 

 

 

 

Lannett Company, Inc.

 

 

 

 

 

 

By:

/s/ Arthur P. Bedrosian

 

 

Arthur P. Bedrosian

 

 

Its President and CEO

 

10

--------------------------------------------------------------------------------